DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for fixing the vessel within the fuel tank, with the top and bottom surfaces situated apart from each other along a gravity direction; and means for fixing the sensor within the volume internal to the vessel, said volume being sized so as to include free space in addition to the sensor, so that the vessel has fuel capacity besides the sensor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of fixing the vessel within the fuel tank, with the top and bottom surfaces situated apart from each other along a gravity direction and adequate structure for fixing the sensor within the volume internal to the vessel, said volume being sized so as to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
	
With respect to claim 1, the limitation “close to said vessel” is unclear.  What are the metes and bounds of the term “close” as recited, as currently, the term reads subjectively.  As “close” maybe have different meanings to one of ordinary skill in the art. 

With respect to claim 8, the claim recites the vessel of claim 1 and then later recites a sensor.  Claim 1 defines a sensor already part of the vessel and incorporated in claim 8.  Is there a second sensor or is it the first sensor already claimed in claim 1?  To further prosecution, the examiner has interpreted the claim as there being only one sensor.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (3,628,758) in view of Mougin et al. (EP 2 572 919).


Nichols remains silent regarding a second hole arranged through the bottom surface of said vessel, each through-hole being adapted for fuel to flow from inside of the vessel to outside of the vessel or from outside of said vessel into said vessel, through said through-hole.
 Mougin et al. teaches in Fig. 2 a similar vessel (30) having a hole (35) arranged through a bottom surface of said vessel (as seen in Fig. 2), the through-hole being adapted for fuel to flow from inside of the vessel to outside of the vessel, through said through-hole (as 35 is a hole that allows drainage of the fuel into the larger tank).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the outer surfaces of Nichols to include the through hole 35 of Mougin et al. because Mougin et al. teaches such a hole allows for the passage of fuel by gravity to interior of a container, thus providing a simpler fuel storage system, while reducing manufacturing costs (abstract). 

With respect to claim 2, Nichols teaches the vessel wherein the fuel inlet (10) is arranged so that fuel admitted into the vessel (7) through said fuel inlet penetrates the volume internal (i.e. 

With respect to claim 3, Nichols teaches the vessel wherein each fuel inlet (10) is arranged so that, in the volume internal to the vessel (7) and during on-going refuelling of the tank (1), a horizontal separation zone (2) exists between the fuel currently admitted through the fuel inlet (10) and the fuel initially contained in the vessel (7) before refuelling has started, and said separation zone (2) progressively moves up or down (according to the level of the fuel as it enters).

With respect to claim 5, Nichols as modified by Mougin et al. teaches the vessel the bottom surface is of conical shape with a second cone apex located below said bottom surface (as seen in Fig. 2 of Mougin et al.), and the second through-hole (35) opens into the volume internal to the vessel at said second apex (as seen in Fig. 2 of Mougin et al.).

With respect to claim 8, Nichols as modified by Mougin et al. teaches a fuel tank set comprising:  at least one fuel tank (1) provided with a refueling arrangement for admitting fuel from an external fuel supply system into the fuel tank (Col. 1 lines 54-58); a vessel according to rejected claim 1 (see above), and arranged fixedly within the fuel tank (as seen in Fig. 1);  at least one sensor (7) fixed within the volume internal to the vessel (7), and adapted for measuring a fuel parameter (level); and a derivation pipe (as indirectly taught) connecting the refuelling arrangement to the fuel inlet (10) of the vessel (7), so that part of the fuel admitted from the 

With respect to claim 9, Nichols as modified by Mougin et al. teaches a fuel tank set designed for being mounted on board an aircraft (abstract of Nichols).

With respect to claim 11, Nichols as modified by Mougin et al. teaches a process for monitoring an on-going refuelling operation of a fuel tank set according to the rejected claim 8 (above), said process comprising; after refuelling has started, waiting for a duration corresponding to at least part of the fuel initially contained in the vessel being replaced with fuel as currently loaded into the fuel tank (i.e. as indirectly taught in Col. 1 lines 54-57, where fueling occurs, fuel from the vessel is pushed out and replaced with new fuel as fuel is loaded into the tank); and once fuel parameter measurement (level) results as provided by the sensor (9) have stabilized while refuelling still goes on (i.e. desired level is achieved), assigning said measurement results (i.e. level) to the fuel currently loaded (Col. 3 lines 1-6).

With respect to claim 12, Nichols as modified by Mougin et al. teaches the process further comprising: using at least one fuel parameter measurement (i.e. level) result collected during refuelling of the tank (1) and assigned to the fuel as loaded during said refuelling, for computing a total quantity of fuel contained in the tank (Col. 3 lines 1-6, which discloses using the level measured to determine a quantity of fuel in the tank).

s 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (3,628,758) in view of Mougin et al. (EP 2 572 919), as applied to claim 1, further in view of  Davis et al. (2006/0011173).

With respect to claim 4, Nichols as modified teaches all that is claimed in the rejection of claim 1, but remains silent regarding the vessel wherein the top surface is of conical shape with a first cone apex located above said top surface, and the first through-hole opens into the volume internal to the vessel at said first apex.
Davis teaches a similar vessel having a top surface being conical in shape (as seen in Fig. 2B) with a first cone apex (38) located above said top surface (as seen in Fig. 1), and a through-hole opens into the volume internal to the vessel at said first apex (as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify tank of Nichols to have the shape and through hole as taught by Davis because Davis teaches such a shape and hole aids in reducing or preventing VOC vapor emissions while meeting environmental packaging and cost requirements [0005]. 

Claims 6 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (3,628,758) in view of Mougin et al. (EP 2 572 919), as applied to claim 1, further in view of  Meillat et al. (2014/0144917).

With respect to claim 6, Nichols as modified by Mougin et al. teaches all that is claimed in the above rejection of claim 1, but remain silent regarding the vessel wherein the through-
Meillat et al. teaches a similar vessel in Fig. 5 having at least one additional fuel path (F2 and F3) connecting a volume internal to the vessel close to the bottom surface (as F2 is closer to the bottom than F3), to the outside of the vessel at a level close to the top surface (i.e. F3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify tank of Nichols to have the addition fuel path as taught by Meillat et al. because Meillat et al. teaches such pathways do not feed the engine directly, thereby allowing air transferred by an active means to rise the surface of the main volume and does not disturb the feeding of fuel to the engine [0043].

With respect to claim 7, Nichols as modified by Mougin et al. and Meillat et al. teaches wherein the sidewall (of Nichols as modified by Meillat et al.) comprises an inner lateral surface connected to the top surface (defining F3), and an outer lateral surface connected to the bottom surface (that defines the space between F2 and F3), and the outer lateral surface surrounds the inner lateral surface (forming F3) so that a gap (i.e. path) existing between said inner and outer lateral surfaces forms the additional fuel path (F3, as seen in Fig. 5 of Meillat).

Claim 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (3,628,758) in view of Mougin et al. (EP 2 572 919), as applied to claim 1, further in view of  Alexandrovich, Sr. et al. (5,345,811).


Alexandrovich, Sr, et al. teaches a similar system having a fuel density sensor.  Because both Nichols and Alexandrovich, Sr, et al. teaches sensors for sensing fuel, it would have been obvious to one of ordinary skill in the art to substitute one sensor for the other to achieve the predictable results of measuring fuel characteristics within a tank.  Such a modification would provide a more reliable and accurate measurement of the fuel, Col. 1 lines 59-61.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kozar et al. (2019/0077251) and Picot (6,830,219) disclose similar fuel tank assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853